Title: To Thomas Jefferson from Moustier, 6 November 1790
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Monsieur
à Paris le 6. novembre 1790

Le Roi ayant jugé à propos de me nommer en qualité de son Ministre Plénipotentiaire à la Cour de Berlin, j’ai reçu l’ordre de Sa Majesté de prendre congé de Mr. Le President des Etats-Unis en lui addressant la lettre par laquelle elle me rappelle de ma mission auprès de ces Etats. J’ai l’honneur de vous prier, Monsieur, de vouloir bien lui remettre ma lettre et de faire valoir auprès de lui l’expression de mon respect et de tous les sentimens que méritent sa dignité et son caractere personnel.
J’ai tout lieu de craindre que Mr. Le Président n’ait pas reçu deux lettres confidentielles que j’ai pris la liberté de lui écrire (conformément à la permission qu’il avoit bien voulu m’en donner), l’une à mon arrivée en France, l’autre quelque tems après. J’ai eu l’honneur de vous écrire, Monsieur, aux mêmes époques. Il m’est pénible de songer à la difficulté de pouvoir suivre ma correspondance avec un pays auquel j’ai voué l’attachement le plus sincère et dont, vû cette difficulté, je ne pourrai plus m’occuper que par des écrits publics et des souvenirs. J’ai taché de prouver que mes sentimens à l’égard des Etats-Unis s’étendoient au delà de simples protestations. Ce ne sont pas toujours ceux qui cajolent le plus et qui font le plus de bruit qui sont les amis les plus sincères et les plus utiles. Si toutes les combinaisons ne s’étoient pas reunies contre mon zèle pour assurer les intérêts reciproques, j’ose me flatter que j’aurois justifié la vérité de cette assertion. Si jamais des circonstances plus heureuses me fournissent l’occasion de prouver mon attachement pour les intérêts des Etats-Unis, je ne la laisserai point certainement échapper. On peut en croire à la parole d’un homme incapable de flatter ceux qui exercent le pouvoir dans quelques mains qu’il soit. Je ne connois que l’ordre et la justice sans acception de personnes. Tel fut mon penchant avant, tel il est pendant, et tel il sera après une révolution. Aucune ne doit influer sur un esprit sain, ni un coeur droit.
Agréez, je vous prie, mes voeux pour vos succés dans la carrière publique que vous parcourez. Je vous renouvelle à vous et à vos concitoïens ce que je vous marquois dans une des lettres que je crains qui ne soient perdues: Vivit felices quibus est fortuna peracta jam sua. Nos jactamur in alto.
J’ai l’honneur d’etre avec le plus sincère attachement et la considération la plus distinguée, Monsieur, Votre très humble et très obéissant serviteur

F. De Moustier

